Citation Nr: 1023932	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-24 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of severed radial nerve of the right 
thumb, status-post repair.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Entitlement to service connection for a heart disability 
manifested by atrial fibrillation with implanted pacemaker.

4.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision that, in 
pertinent part, denied a disability rating in excess of 
20 percent for service-connected residuals of severed radial 
nerve of the right thumb, status-post repair; and denied 
service connection for chronic obstructive pulmonary disease, 
a heart disability manifested by atrial fibrillation with 
implanted pacemaker, diabetes mellitus, and bilateral hearing 
loss.  The Veteran timely appealed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

On his VA Form 9 submitted in July 2007, the Veteran 
requested a hearing before a Veterans Law Judge at a local VA 
office with regard to each of the claims on appeal.  The RO 
scheduled a Travel Board hearing for June 10, 2008.  

In May 2008, the Veteran's representative requested that the 
hearing be rescheduled due to the Veteran's hospitalization 
and medical condition.

In June 2010, the Veteran's representative requested a remand 
for a Travel Board hearing, showing good cause, pursuant to 
38 C.F.R. § 20.1304.

A review of the record indicates the Veteran has not been 
afforded a hearing, and has not otherwise withdrawn his 
request.
  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to a Veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge, with appropriate notification to 
the Veteran and representative.  After a 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


